A garage and repair shop wherein power-driven machinery is used is defined as hazardous by the Workmen's Compensation Law and covered thereby. However, all employers who employ less than two persons in any hazardous business are *Page 194 
exempt from the provisions of the act. A business or employment is not rendered nonhazardous by reason of the fact the owner and operator thereof has in his employment less than two employees. The exemption on this ground is to the employer — not the business.
We have consistently held in conformity with the express provision of the act that injuries sustained in the performance of manual or mechanical labor incidental to a hazardous occupation or trade as defined by the act are compensable.
When the respondent hired additional men to reconstruct the building in question for the purpose of furnishing more adequate housing facilities for the operation of his hazardous business, he became subject to the provisions of the act. His personal exemption as employer no longer existed. This conclusion is inescapable if the reconstruction and remodeling work was incidental to the garage and repair business. I think it was, and therefore dissent.
For a discussion by us on what is incident to a hazardous business, see Diamond Ice Co. et al. v. Seitz et al.,188 Okla. 54, 105 P.2d 784.